DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Dec 2020 has been entered.
 
Response to Amendment
The amendment filed 16 Dec 2020 has been entered. Claims 1-4, 7-14, and 17-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Final Office Action mailed 16 June 2020.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 12, “the transaction request” should read --the first transaction request--.
In claim 11, line 13, “the transaction request” should read --the first transaction request--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the second transaction request" in lines 28-29 and lines 29-30, 
Claims 1 and 11 recite the limitation "the transaction account" in line 41 and lines 42-43, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0148016 A1; already of record in IDS; hereinafter Davis’016) in view of Rohlfing et al. (US 2017/0323294 A1; hereinafter Rohlfing), in .
With respect to claims 1 and 11:
	Davis’016 teaches a method for transaction initiation with a bypass of merchant systems, comprising: (See at least Davis’016: Abstract)
a system for transaction initiation with a bypass of merchant systems, comprising: (See at least Davis’016: paragraph(s) [0009])
storing, in a memory of a processing server, at least [a consumer public key of a cryptographic private-public key pair] and a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more data values, where each block header includes at least a block timestamp and each of the one or more data values includes a unique transaction identifier, and ...; ... (By disclosing, in step 1002, a blockchain (e.g., opaque blockchain 702) may be stored in a memory (e.g., the memory 320) of a processing server (e.g., the issuer processing server 104), wherein the blockchain includes a plurality of blocks (e.g., blocks 704) and, for each block of the plurality of blocks, a header (e.g., header 706) and a plurality of transaction values (e.g., transaction values 708), where each 
receiving, by the receiving device of the processing server, a data message originating from a merchant system, wherein the data message includes at least [a digital signature of a user computing device], a specific transaction identifier of a current transaction, a transaction timestamp, and transaction data associated with the current payment transaction; (By disclosing, in step 1004, a set of new hash values (data message) may be received by a receiving device (e.g., the receiving device 302) of the processing server, wherein each new hash value is related to an additional electronic transaction, and where each new hash value is generated based on application of one or more hashing algorithms to a transaction amount, currency code, and invoice identifier 
executing, by a querying module of the processing server, a query on the memory to identify a specific data value included in a specific block of the plurality of blocks comprising the blockchain where the second unique transaction identifier of the future payment transaction corresponds to the specific transaction identifier of the current payment transaction;... (By disclosing, in step 1006, a query may be executed on the memory by a querying module (e.g., querying module 322) of the processing server to identify a preceding block (specific block) of the plurality of blocks included in the blockchain based on data stored in the header included in each respective block. In addition, the querying module 222 may, for example, execute a query on the transaction database 206 to identify a transaction 
executing, by the querying module of the processing server [if the digital signature of the user computing device is successfully verified], a query to identify payment credentials associated with a user transaction account corresponding to the specific data value of the blockchain, wherein the payment credentials are identified following successful verification; and (As disclosed below by Wang and Rohlfing and by further disclosing, the transmitting device 318 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. See at least Davis’016: paragraph(s) [0032], [0057], [0070]-[0071] & [0118])
initiating, by a transaction processing module of the processing server, the future payment transaction between the merchant system and the transaction account by submitting a transaction message, which includes at least the identified payment credentials [stored in the blockchain] and the transaction data associated with the future payment transaction, to a payment network over payment rails. (As disclosed below by Wang and Rohlfing and by further disclosing, the transaction processing module 316 may be configured to debit or initiate the debiting of a transaction account associated with a consumer 106 for an electronic transaction for settlement thereof following validation of the transaction by the validation module 314. In addition, the transmitting device 318 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. See at least Davis’016: paragraph(s) [0029]-[0030], [0057], [0070]-[0071], [0084] & [0118])
However, Davis’016 does not teach explicitly ...a consumer public key of a cryptographic private-public key pair, ...wherein the unique transaction identifier of at least one block header in the plurality of blocks is a second unique transaction identifier for a future payment transaction; receiving, by a receiving device of the processing server, a first transaction request from a mobile computing device, the  ...wherein the data message includes at least a digital signature of a user computing device, ...verifying, by a verification module of the processing server, that: the user computing device which generated the first transaction request associated with the future payment transaction also generated the second transaction request associated with the current payment transaction, wherein the digital signature of the user computing device is verified using the stored consumer public key of the cryptographic private-public key pair; and the block timestamp included in the block header of the specific block of the future transaction is within a predetermined period of time of the transaction timestamp of the current transaction, and ... the identified payment credentials stored in the blockchain.
	Wang, directed to federated closed-loop system and thus in the same field of endeavor, teaches 
...storing, in a memory of a processing server, at least a consumer public key of a cryptographic private-public key pair and a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more data values, where each block header includes at least a block timestamp and each of the one or more data values includes a unique transaction identifier (By disclosing, each individual device may generate a public/private key pair, and may transmit its public key to the blockchain. The blockchain (or one or more of the nodes of the blockchain) may then sign the public key, and may record the resulting digital signature in the blockchain, optionally along with other data associated with the individual device. See at least Wang: paragraph(s) [0071], [0061] & [0024])
	receiving, by the receiving device of the processing server, a data message originating from a merchant system, wherein the data message includes at least a digital signature of a user computing device, a specific transaction identifier of a current transaction, a transaction timestamp, and transaction data associated with the current payment transaction (By disclosing, the blockchain (or one or more of the nodes of the blockchain) may then sign the public key, and may record the resulting digital signature in the blockchain, optionally along with other data associated with the individual device. The digital signature may be provided back to the device being registered. The credential that is used to establish the identity for that device may include the digital signature and the corresponding public key of that device. See at least Wang: paragraph(s) [0071], [0061] & [0024])
verifying, by a verification module of the processing server, that: 
the user computing device which generated the first transaction request associated with the future payment transaction also generated the second transaction request associated with the current payment transaction, wherein the digital signature of the user computing device is verified using the stored consumer public key of the cryptographic private-public key pair; and (As disclosed below by Rohlfing and by further disclosing, the federated platform may be configured to determine whether a user, mobile communication device, beacon device, and/or dispenser device is authentic based at least in part on comparing a credential purportedly associated with one of these devices and a credential stored in the blockchain. See at least Wang: paragraph(s) [0023], [0053] & [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gross settlement by use of an opaque blockchain teachings of Davis’016 to incorporate the federated closed-loop system teachings of Wang for the benefit of providing credential as evidence of authority, rights, or entitlement to privileges. (See at least Wang: paragraph(s) [0022])

...wherein the unique transaction identifier of at least one block header in the plurality of blocks is a second unique transaction identifier for a future payment transaction; (By disclosing, the plurality of data elements may also include a data element configured to store data associated with the generated record of guaranteed payment. In embodiments where the blockchain network 114 is used, the data associated with the generated record of guaranteed payment may include data associated with the blockchain transaction. The data may include, for example, a transaction identifier provided by the blockchain network 114 for the blockchain transaction, or a hash generated using the blockchain transaction. In addition, the consumer 104 may electronically submit an allocation request to the issuer processing server 102 via a computing device and a suitable communication network, such as the Internet. The allocation request may include an identification value associated with the transaction account for identification thereof, such as the primary account number, and an amount to be allocated/withheld for instant payment. In some cases, the consumer 104 may also provide information associated with the future purchase for which instant payment is to be made, such as merchant information (e.g., a merchant identifier, merchant 
receiving, by a receiving device of the processing server, a first transaction request from a mobile computing device, the transaction request including transaction data and payment credentials associated with the future payment transaction; (By disclosing, the consumer 104 may request for the withholding of funds for instant payment to a merchant prior to the initiation of a payment transaction. In such an embodiment, the consumer 104 may electronically submit an allocation request to the issuer processing server 102 via a computing device and a suitable communication network, such as the Internet. See at least Rohlfing: paragraph(s) [0035]-[0036] & [0047])
storing, in the blockchain of the memory, the transaction data and the payment credentials associated with the future payment transaction; (By disclosing, the transmitting device 218 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. In some instances, the transmitting device 218 may be configured to transmit data to consumers 104, computing devices, merchant systems 108, acquirer 
...verifying, by a verification module of the processing server, that: ...the block timestamp included in the block header of the specific block of the future transaction is within a predetermined period of time of the transaction timestamp of the current transaction. (By disclosing, when a transaction message is received by the issuer processing server 102 via the payment rails that includes guaranteed payment data indicating that instant payment is to be made, the issuer processing server 102 may verify that the transaction conforms to any information provided by the consumer 104 for the instant payment, such as that the transaction time is within a provided transaction time range, that the merchant identifier included in the transaction message matches a merchant identifier provided by the consumer 104, etc. See at least Rohlfing: paragraph(s) [0036])
...the identified payment credentials stored in the blockchain (By disclosing, the transmitting device 218 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. In some instances, the configured to transmit data to consumers 104, computing devices, merchant systems 108, acquirer processing servers 110, payment networks 112, blockchain networks 114, and other entities via alternative networks, such as the Internet. See at least Rohlfing: paragraph(s) [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis’016 and Wang to incorporate the instantaneous payment using recorded guarantees teachings of Rohlfing for the benefit of the use of recorded guarantees for payment transactions for verification by acquiring institutions to facilitate instantaneous payment to a merchant involved in the payment transaction, specifically the use of a blockchain or other third party network for verification of a guarantee associated with the payment transaction. (See at least Rohlfing: paragraph(s) [0001] & [0022]; Fig. 1) 
	Furthermore, Davis’978, directed to integration of market exchange and issuer processing for blockchain-based transactions and thus in the same field of endeavor, teaches 
...transaction initiation with a bypass of merchant systems, in the preamble. (By disclosing, the blockchain transaction may be initiated by the processing server 110 (bypassing the merchant). In addition, the transmitting device 318 may be configured to transmit data over the payment rails, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis’016, Wang, and Rohlfing to incorporate the integration of market exchange and issuer processing for blockchain-based transactions teachings of Davis’978 for the benefit of significant improvement over the traditional processing of blockchain transactions via the use of fractional reserves, transaction messages, risk evaluation, and payment network processing, by increasing consumer security, significantly decreasing processing time, and providing significantly increased defense against fraud. (See at least Davis’978: paragraph(s) [0048]).
Examiner’s Note:
The limitations “to identify a specific data value included in a specific block of the plurality of blocks comprising the blockchain where the included second unique transaction identifier of the future payment transaction corresponds to the specific transaction identifier of the current payment transaction” in claim 1, lines 22-25; and claim 11, lines 23-26 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2 and 12:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 1 and the system of claim 11, as stated above.
Davis’016 further teaches wherein 
the transaction data includes at least a transaction amount and account information associated with a merchant transaction account of the merchant system, and (By disclosing, the transaction message generated by the acquirer processing server 102 may include a plurality of data elements configured to store the payment details and additional transaction data, including transaction amount, currency code, and invoice identifier. The 
the payment transaction is for payment of the transaction amount from the user transaction account to the merchant transaction account. (By disclosing, the currency code may be indicative of the currency used in the electronic transaction between the merchant 110 and consumer 106. See at least Davis’016: paragraph(s) [0034] & [0084]; Fig. 4B, items 430, 432 & 434)
With respect to claims 3 and 13:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 1 and the system of claim 11, as stated above.
Davis’016 further teaches wherein the data message is received by the processing server via a communication network that does not utilize payment rails. (By disclosing, the payment details and additional transaction data may be electronically transmitted using the payment rails associated with a payment network 112 or via a suitable alternative communication network. See at least Davis’016: paragraph(s) [0032], [0071], [0078] & [0083])
With respect to claims 4 and 14:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 1 and the system of claim 11, as stated above.

wherein the payment credentials are further identified following successful verification of the digital signature. (By disclosing, the transmitting device 318 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. See at least Davis’016: paragraph(s) [0071])
	Furthermore, Davis’978, in the same field of endeavor, explicitly teaches ...a digital signature. (By disclosing, the computing device of the payer 102 may digitally sign the transaction request using an encryption key stored in the computing device, such as stored in an electronic wallet. The digital signature may be, include, or otherwise be associated with an address that is generated using the encryption key, which may be associated with blockchain currency in the blockchain, and may be used to transfer blockchain currency to an address associated with the payee 104 and/or their computing device. See at least Davis’978: paragraph(s) [0030])
With respect to claims 7 and 17:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 1 and the system of claim 11, as stated above.
wherein the payment credentials are identified in a data value included in one of the plurality of blocks comprising the blockchain. (By disclosing, the querying module 322 may, for example, execute a query on the transaction database 306 to identify a transaction profile 308 for use in confirming a processed electronic transaction for gross settlement. The transaction profile 308 may be identified via the use of the hash value, such as identified in a block in the opaque blockchain, or the invoice identifier, such as may be selected by the issuer processing server 104 for settlement following the successful processing of the related electronic transaction. See at least Davis’016: paragraph(s) [0065])
With respect to claims 8 and 18:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 1 and the system of claim 11, as stated above.
	Davis’016 further teaches further comprising: 
storing, in an account database of the processing server, an account profile, wherein the account profile is a structured data set related to the user transaction account and includes at least the payment credentials and an identification value, wherein (By disclosing, in step 604, a transaction processing module 316 of the issuer processing server 104 may identify an account profile for a transaction account associated with a consumer 106 involved in the electronic transaction. The account 
identifying the payment credentials includes executing a query on the account database to identify the account profile and the payment credentials included therein. (By disclosing, the transmitting device 218 may be configured to transmit data over the payment rails, such as using specially configured infrastructure associated with payment networks 112 for the transmission of transaction messages that include sensitive financial data and information, such as identified payment credentials. A transaction profile 308 may include additional data associated with the related electronic transaction, such as data included in the transaction messages (e.g., authorization requests and responses) associated therewith, as well as data associated with the settlement of the related electronic transaction, such as confirmation of debiting of the related consumer transaction account. The issuer processing server 104 may also include additional databases suitable for use in performing the functions discussed herein, such as databases for the storage of data associated with consumer transaction accounts for use in settlement of electronic transactions. The 
	Davis’978, in the same field of endeavor, further teaches explicitly
...an account database, (By disclosing, the processing server 110 may also include an account database 208 configured to store a plurality of account profiles 210. Each account profile 210 may include data related to a consumer (e.g., the payer 102, payee 104, etc.) or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts. See at least Davis’978: paragraph(s) [0054])
...the payment credentials. (By disclosing, the account identifier may be a unique value associated with the account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device 
With respect to claims 9 and 19:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 8 and the system of claim 18, as stated above.
	Davis’016 further teaches wherein the specific data value further includes the identification value. (By disclosing, the querying module 222 may be configured to execute queries on databases to identify information. The querying module 222 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the transaction database 206, to identify information (identity value) stored therein. See at least Davis’016: paragraph(s) [0052], [0042] & [0084])
With respect to claims 10 and 20:
	Davis’016, Rohlfing, and Davis’978 teach the method of claim 8 and the system of claim 18, as stated above.
	Davis’016 further teaches wherein the identification value is a blockchain identifier associated with the blockchain. (By disclosing, the querying module 222 may, for example, execute a query on the transaction database 206 to identify a transaction profile 208 for use in confirming a processed electronic 

Response to Arguments
In response to applicant’s argument that Davis '016 does not disclose or suggest a manner of verifying a computing device which generated a future payment transaction... using the consumer public key to verify the digital signature of the computing device, as recited in the context of independent claims 1 and 11, it is noted that Wang, in the same field of endeavor, teaches the features that the digital signature may be provided back to the device being registered and used to establish the identity for that device may include the digital signature and the corresponding public key of that device. (See at least Wang: paragraph(s) [0023], [0053] & [0071])
In response to applicant’s argument that the prior art of record in totality does not disclose or suggest a processing server that receives two separate but related transaction requests for initiating a payment transaction, where one of the requests serves as a placeholder for a future transaction and includes information which is used to initiate a later transaction, it is noted that Rohlfing, in the same field of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundream (US 20190036681 A1) teaches system and method for blockchain-based device authentication based on a cryptographic challenge, including storing credential in blockchain.
Sprague et al. (WO2016154001A1) teaches automated attestation of device integrity using the block chain, including device verification.
Song et al. (US8452961B2) teaches method and system for authentication between electronic devices with minimal user intervention.
Ghosh et al. (US9424410B2) teaches methods and systems for leveraging transaction data to dynamically authenticate a user, including authenticating computing device.
Adjaoute (US20150039513A1) teaches user device profiling in transaction authentications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/C.C.L./Examiner, Art Unit 3685  

                                                                                                                                                                                                                                                                                                                                                                                                         /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687